

 S2519 ENR: National Cybersecurity Protection Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2519IN THE SENATE OF THE UNITED STATESAN ACTTo codify an existing operations center for cybersecurity.1.Short titleThis Act may be cited as the National Cybersecurity Protection Act of 2014.2.DefinitionsIn this Act—(1)the term Center means the national cybersecurity and communications integration center  under
			 section 226  of the Homeland Security Act of 2002, as added by section 3;(2)the term critical infrastructure has the meaning given that term
			 in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101);(3)the term cybersecurity risk has the meaning given that term in section 226 of the Homeland Security Act of 2002, as added by
			 section 3;(4)the term information sharing and analysis organization has the meaning given that term in section
			 212(5) of the Homeland Security Act of 2002 (6 U.S.C. 131(5));(5)the term information system has the meaning given that term in section 3502(8) of title 44, United States Code; and(6)the term Secretary means the Secretary of Homeland Security.3.National cybersecurity and communications integration center(a)In generalSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.) is amended by
			 adding at the end the following:226.National cybersecurity and communications integration center(a)DefinitionsIn this section—(1)the term cybersecurity risk means threats to and vulnerabilities of information or information systems and any related
			 consequences caused by or
			 resulting from unauthorized access, use, disclosure, degradation,
			 disruption, modification, or destruction of information or information
			 systems, including such related consequences caused by an act of
			 terrorism;(2)the term incident means an occurrence that—(A)actually or imminently jeopardizes, without lawful authority, the integrity, confidentiality, or
			 availability of information on an information system; or(B)constitutes a violation or imminent threat of violation of law, security policies, security
			 procedures, or acceptable use policies;(3)the term information sharing and analysis organization has the meaning given that term in section
			 212(5);   and(4)the term information system has the meaning given that term in section 3502(8) of title 44, United States Code.(b)CenterThere is in the Department a national cybersecurity and communications integration center (referred
			 to in this section as the Center) to carry
			 out certain responsibilities of the Under Secretary appointed under
			 section
			 103(a)(1)(H).(c)FunctionsThe cybersecurity functions of the Center shall include—(1)being a Federal civilian interface for the multi-directional and cross-sector sharing of
			 information
			 related to cybersecurity risks, incidents, analysis, and warnings for
			 Federal and non-Federal entities;(2)providing shared situational awareness to enable real-time, integrated, and operational actions
			 across the Federal Government and non-Federal entities to address
			 cybersecurity risks and incidents
			 to Federal and non-Federal entities;(3)coordinating the sharing of information related to cybersecurity risks and incidents across the
			 Federal Government;(4)facilitating cross-sector coordination to address cybersecurity risks and incidents, including
			 cybersecurity risks and incidents that may be related or could have
			 consequential impacts across multiple sectors;(5)(A)conducting integration and analysis, including cross-sector integration and analysis, of
			 cybersecurity
			 risks and incidents; and(B)sharing the analysis conducted under subparagraph (A) with Federal and non-Federal
			 entities;(6)upon request, providing timely technical assistance, risk management support, and incident response
			 capabilities to Federal and non-Federal entities with respect to
			 cybersecurity risks and incidents, which may include attribution,
			 mitigation, and remediation; and(7)providing information and recommendations on security and resilience measures to Federal and
			 non-Federal entities, including information and recommendations to—(A)facilitate information security; and(B)strengthen information systems against cybersecurity risks and
			 incidents.(d)Composition(1)In generalThe Center shall be composed of—(A)appropriate representatives of Federal entities, such as—(i)sector-specific agencies;(ii)civilian and law
			 enforcement agencies; and(iii)elements of the intelligence community, as that
			 term is defined under section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 3003(4));(B)appropriate representatives of non-Federal entities, such as—(i)State and local governments;(ii)information sharing and analysis organizations; and(iii)owners and operators of critical information systems;(C)components within the Center that carry out cybersecurity and communications activities;(D)a designated Federal official for operational coordination with and across each sector; and(E)other appropriate representatives or entities, as determined by the Secretary.(2)IncidentsIn the event of an incident, during exigent circumstances the Secretary may grant a Federal or
			 non-Federal entity immediate
			 temporary access to the Center.(e)PrinciplesIn carrying out the functions under subsection (c), the Center shall ensure—(1)to the extent
			 practicable, that—(A)timely, actionable, and relevant information related to cybersecurity risks, incidents, and
			 analysis is shared;(B)when appropriate, information related to cybersecurity risks, incidents, and analysis is integrated
			 with other relevant information and tailored to the specific
			 characteristics of a sector;(C)activities are prioritized and conducted based on the level of risk;(D)industry sector-specific, academic, and national laboratory expertise is sought and receives
			 appropriate consideration;(E)continuous, collaborative, and inclusive coordination occurs—(i)across sectors; and(ii)with—(I)sector
			 coordinating councils;(II)information sharing and analysis organizations;
			 and(III)other appropriate non-Federal partners;(F)as appropriate, the Center works to develop and use mechanisms for sharing information related to
			 cybersecurity risks and incidents that are technology-neutral,
			 interoperable, real-time, cost-effective, and resilient; and(G)the Center works with other agencies to reduce unnecessarily duplicative sharing of information
			 related to
			 cybersecurity risks and incidents;(2)that information related to cybersecurity risks and incidents is appropriately safeguarded against
			 unauthorized access;  and(3)that activities conducted by the Center comply with all policies, regulations, and laws that
			 protect the
			 privacy and civil
			 liberties of United States persons.(f)No right or benefit(1)In generalThe provision of assistance or information to, and inclusion in the Center of,
			 governmental or private entities under this section shall be at the
			 sole and unreviewable discretion of the Under Secretary appointed under
			 section 103(a)(1)(H).(2)Certain assistance or informationThe provision of certain assistance or information to, or inclusion in the
			 Center of, one governmental or private entity pursuant to this section
			 shall not create a right or benefit, substantive or procedural, to similar
			 assistance or information for any other governmental or private entity..(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is
			 amended by inserting after the item relating to section 225  the
			 following:Sec. 226. National cybersecurity and communications integration center..4.Recommendations regarding new agreements(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit
			 recommendations on how to expedite the implementation of
			 information-sharing agreements for cybersecurity purposes between the
			 Center and non-Federal entities
			 (referred to in this section as cybersecurity information-sharing agreements) to—(1)the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of
			 the
			 Senate; and(2)the Committee on Homeland Security and the Committee on the Judiciary of the House of
			 Representatives.(b)ContentsIn submitting	recommendations under subsection (a), the Secretary shall—(1)address the
			 development and utilization of a scalable form that retains all privacy
			 and other protections in cybersecurity information-sharing agreements that
			 are in effect as of the date on which the Secretary submits the
			 recommendations,
			 including Cooperative Research and Development Agreements; and(2)include in the recommendations any additional authorities or
			 resources that may be needed to carry out the implementation of any
			 new cybersecurity information-sharing agreements.5.Annual reportNot later than 1 year after the date of enactment of this Act, and every year thereafter for 3
			 years, the Secretary shall submit to the Committee on
			 Homeland Security
			 and Governmental Affairs and the Committee on the Judiciary of the Senate,
			 the Committee on Homeland
			 Security and the Committee on the Judiciary of the House of
			 Representatives, and the Comptroller General of
			 the United States a report on the Center, which shall include—(a)information on the Center, including—(1)an assessment of the capability and capacity of the Center to carry out its cybersecurity mission
			 under this Act;(2)the number of representatives from non-Federal entities that are participating in the Center,
			 including the number of representatives from States, nonprofit
			 organizations, and private sector entities, respectively;(3)the number of requests from non-Federal entities to participate in the Center and the response to
			 such requests;(4)the average length of time taken to resolve requests described in paragraph (3);(5)the identification of—(A)any delay in resolving requests described in paragraph (3) involving security clearance
			 processing; and(B)the agency involved with a delay described in subparagraph (A);(6)a description of any other obstacles or challenges to resolving requests described in paragraph
			 (3) and a summary of the
			 reasons for denials of any such requests;(7)the extent to which the Department is engaged in information sharing with each critical
			 infrastructure sector, including—(A)the extent to which each sector has representatives at the Center;(B)the extent to which owners and operators of critical infrastructure in each critical infrastructure
			 sector participate in information sharing at the Center; and(C)the volume and range of activities with respect to which the Secretary has collaborated with the
			 sector
			 coordinating councils and the sector-specific agencies to promote greater
			 engagement with the Center; and(8)the policies and procedures established by the Center to safeguard privacy and civil liberties.6.GAO reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Homeland Security
			 and Governmental Affairs of the Senate and the Committee on Homeland
			 Security of the House of Representatives a report on the effectiveness of
			 the Center in carrying out its cybersecurity mission.7.Cyber incident response plan; clearances; breaches(a)Cyber incident response plan; clearancesSubtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.), as amended by
			 section 3, is amended by adding at the end the following:227.Cyber incident response planThe Under Secretary appointed under section 103(a)(1)(H) shall, in coordination with appropriate
			 Federal departments and agencies, State and local governments, sector
			 coordinating councils, information sharing and analysis organizations (as
			 defined in section 212(5)),
			 owners and operators of critical infrastructure, and other appropriate
			 entities and individuals, develop, regularly update, maintain, and
			 exercise adaptable cyber incident response plans to address cybersecurity
			 risks (as defined in section 226) to critical infrastructure.228.ClearancesThe Secretary shall make available the process of application for security
			 clearances under
			 Executive Order 13549 (75 Fed. Reg. 162; relating to a classified national
			 security information program) or any successor Executive Order to
			 appropriate
			 representatives of sector coordinating councils, sector information
			 sharing and analysis organizations (as defined in section 212(5)), owners
			 and
			 operators of critical infrastructure, and any other person that the
			 Secretary determines appropriate..(b)Breaches(1)RequirementsThe Director of the Office of Management and Budget shall ensure that data breach notification
			 policies and guidelines are updated periodically and require—(A)except as provided in paragraph (4), notice by the affected agency to each committee of Congress
			 described in section
			 3544(c)(1) of title 44, United States
			 Code, the Committee on the Judiciary of the Senate, and the Committee on
			 Homeland Security and the Committee on the Judiciary of the House of
			 Representatives, which shall—(i)be provided expeditiously and not later
			 than 30 days after the date on which the agency discovered the
			 unauthorized acquisition or access; and(ii)include—(I)information about the breach, including a summary of any information that the agency knows on the
			 date on which notification is provided about how
			 the breach occurred;(II)an estimate of the number of individuals affected by the breach, based on information that the
			 agency knows on the date on which notification is provided,
			 including an assessment of the risk of harm to affected
			 individuals;(III)a description of any circumstances necessitating a delay in providing notice to affected
			 individuals;
			 and(IV)an estimate of whether and when the agency will provide notice to affected individuals;
			 and(B)notice by the affected agency to affected individuals,
			 pursuant to data breach notification policies and guidelines, which shall
			 be
			 provided as expeditiously as practicable and without unreasonable delay
			 after the agency discovers the unauthorized acquisition	or access.(2)National security; law enforcement; remediationThe Attorney General, the head of an element of the intelligence community (as such term is defined
			 under section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 3003(4)), or the Secretary may delay the notice to
			 affected individuals
			 under paragraph (1)(B) if the notice would disrupt a law enforcement
			 investigation, endanger national security, or hamper security remediation
			 actions.(3)OMB reportDuring the first 2 years beginning after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall, on an annual basis—(A)assess agency implementation of data breach notification policies and guidelines in aggregate; and(B)include the assessment described in clause (i) in the report required under section 3543(a)(8) of
			 title 44, United States Code.(4)ExceptionAny element of the intelligence community  (as such term is defined
			 under section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 3003(4)) that is required to provide notice under paragraph (1)(A) shall
			 only
			 provide such notice to appropriate committees of Congress.(c)Rule of constructionNothing in the amendment made by subsection (a) or in subsection (b)(1) shall be construed to alter
			 any
			 authority of a Federal agency or department.(d)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note), as
			 amended by section 3, is
			 amended by inserting after the item relating to section 226 the
			 following:Sec. 227. Cyber incident response plan.Sec. 228. Clearances..8.Rules of construction(a)Prohibition on new regulatory authorityNothing in this Act or the amendments made by this Act shall be construed to grant the
			 Secretary any authority to promulgate
			 regulations or set standards relating
			 to the cybersecurity of private sector critical infrastructure that was
			 not in effect on the day before the date of enactment of this Act.(b)Private entitiesNothing in this Act or the amendments made by this Act shall be construed to require any
			 private entity—(1)to
			 request assistance from the Secretary; or(2)that requested such assistance from the Secretary to implement any measure or recommendation
			 suggested by the Secretary.Speaker of the House of RepresentativesVice President of the United States and President of the Senate